      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                 Case No.: 19-cv-11055

__________________________________________
                                                     )
TRIPOINT HOLDINGS, LLC,                              )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )
                                                     )
PRIME TRUST, LLC, BANQ INC., and                     )
SCOTT PURCELL,                                       )
                                                     )
               Defendants.                           )
                                                     )

                                     COMPLAINT

       Plaintiff TriPoint Holdings, LLC (“TriPoint”), by and through its undersigned

counsel, hereby files this Complaint against Defendants Prime Trust, LLC (“Prime”),

Banq Inc. (“Banq”) and Scott Purcell (“Purcell” or “Individual Defendant”) (collectively,

the “Defendants”). In furtherance thereof, TriPoint respectfully alleges as follows:

                                NATURE OF ACTION

       1.      This action arises from Defendants’ unlawful scheme to misappropriate

TriPoint’s renowned brand name in order to deceive consumers and investors in New

York and the United States. With a single-minded focus on capitalizing on TriPoint’s

success under its brand name, Defendants methodically constructed a ploy to use

TriPoint’s trademark “BANQ” in connection with Defendants’ financial and banking

services.




                                            1
         Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 2 of 15




                                            THE PARTIES

           2.      TriPoint is a Maryland limited liability company with its principal place of

business in New York, New York. TriPoint licensed the use of the BANQ trademark to

TriPoint Global Equities, LLC on or about November 30, 2018.

           3.      Upon information and belief, Defendant Prime is a Nevada limited

liability company with its principal place of business in Nevada.

           4.      Upon information and belief, Defendant Banq is a Florida corporation

with its principal place of business in Nevada.

           5.      Individual Defendant Purcell is the Chief Executive Officer of Defendant

Banq and a managing member of Defendant Prime. Defendant Purcell resides in Las

Vegas, Nevada. Upon information and belief, Individual Defendant Purcell is a

conscious, dominant, and active force behind Defendants’ wrongful acts, of which he has

engaged in for the benefit of Defendants and his own individual benefit.

                                   RELEVANT NON-PARTIES

           6.      TriPoint Global Equities, LLC is a broker-dealer and boutique investment

bank registered with the Financial Industry Regulatory Authority (“FINRA”) as TriPoint

Global/BANQ®1 (“TriPoint Global”) (collectively, TriPoint Global and TriPoint are

referred to as the “TriPoint Companies”). TriPoint Global principal place of business is

located in New York, New York.

                                  JURISDICTION AND VENUE

           7.      This Court’s jurisdiction arises from the fact that: (i) this is an action

brought under the Lanham Act, 15 U.S.C. §§ 1051 et seq., jurisdiction being conferred by
1
    FINRA Brokercheck report attached hereto as “Exhibit A.”

                                                    2
      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 3 of 15



15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338; (ii) this is a civil action in which

Plaintiff and Defendants are citizens of different states and the value of the matter in

controversy exceeds seventy-five thousand dollars ($75,000) exclusive of interest and

costs, jurisdiction being conferred under 28 U.S.C. § 1332(a); and (iii) TriPoint’s state

and common law claims are joined and related pursuant to 28 U.S.C. §§ 1367(a) and

1338(b).

        8.      Venue is proper in the Southern District of New York pursuant to 28

U.S.C. § 1391(b) and (c) because Defendants are subject to personal jurisdiction in this

District and because a substantial portion of the events or acts complained of occurred

within this District.

                               FACTUAL ALLEGATIONS

I.      TriPoint’s Trademarks

        9.      TriPoint is the owner of United States Trademark Reg. No. 4,626,468

which covers the mark “BANQ” in International Class (“IC”) 36, for use in, among other

things “. . . FINANCIAL SERVICES, NAMELY, RAISING DEBT AND EQUITY

CAPITAL FOR OTHERS; GLOBAL INVESTMENT RESEARCH SERVICES;

INVESTMENT BANKING SERVICES; INVESTMENT BY ELECTRONIC MEANS . .

.” (a true and correct copy of the registration certificate is attached hereto as “Exhibit B”).

The USPTO registered BANQ on October 21, 2014, on the supplemental register and the

BANQ trademark has been in continuous use since that date. See Notice of Acceptance

Under Section 8 (the “Notice of Acceptance”) (a true and correct copy of the Notice of

Acceptance is attached hereto as “Exhibit C”).




                                               3
      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 4 of 15



       10.     TriPoint Global has used the BANQ trademark in commerce or anywhere

at least as early as September 1, 2013. An example of TriPoint Global’s use of the

BANQ trademark is represented below:




       11.      Since the BANQ trademark has been in continuous use for six (6) years

(as reflected in the Notice of Acceptance), TriPoint has filed a new USPTO trademark

application, in class IC 36, for use in, among other things “FINANCIAL SERVICES,

NAMELY, RAISING DEBT AND EQUITY CAPITAL FOR OTHERS; INVESTMENT

BY ELECTRONIC MEANS . . .” for registration on the principal register.

       12.     Through the TriPoint Companies’ continuous use of the BANQ trademark,

the BANQ trademark has acquired a substantial reputation of quality service in the

financial industry.


                                           4
     Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 5 of 15




       13.    Because of this long and substantial use, the BANQ trademark has

individually and collectively come to identify the TriPoint Companies’ goods and

services and distinguish them from those of others. The BANQ trademark has come to

represent and symbolize the significant goodwill belonging exclusively to the TriPoint

Companies.

       14.    TriPoint also has a trademark application, Serial No. 88,277,279, for

“BANQ ATS” in IC 36, for use in, among other things “PROVIDING AN

ALTERNATIVE TRADING SYSTEM WITH THE U.S. SECURITIES AND

EXCHANGE COMMISSION FOR BROKER-DEALER, INVESTMENT BANKING

SERVICES; TRADING IN SECURITIES, NAMELY, CAPITAL RAISES FOR

ISSUERS PROVIDING 24 HOURS/DAY-7 DAYS A WEEK TRADING

INFRASTRUCTURE . . .” for registration on the principal register.

                                            5
      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 6 of 15



       15.     Finally, TriPoint has a trademark application, Serial No. 88,681,348, for

“BANQ” in IC 9, for use in, among other things “DOWNLOADABLE MOBILE

APPLICATIONS FOR ENABLING THE ELECTRONIC TRANSFER OF MONEY

AND SECURITIES BETWEEN USERS, PROCESSING OF ELECTRONIC FUNDS

TRANSFERS AND PAYMENTS MADE VIA ACH (AUTOMATED CLEARING

HOUSE), WIRE TRANSFERS, ELECTRONIC VIRTUAL CURRENCIES, MOBILE

ONLINE PAYMENTS TO FACILITATE THE BIDS, OFFERS, PURCHASES, SALES

AND SETTLEMENT OF SECURITIES INCLUDING, BUT NOT LIMITED TO

EQUITIES, DEBT INSTRUMENTS, MONEY MARKET FUNDS, MUTUAL FUNDS

AND DIGITAL SECURITIES; DOWNLOADABLE SOFTWARE IN THE NATURE

OF A MOBILE APPLICATION FOR ENABLING THE ELECTRONIC TRANSFER

OF MONEY AND SECURITIES BETWEEN USERS, PROCESSING OF

ELECTRONIC FUNDS TRANSFERS AND PAYMENTS MADE VIA ACH

(AUTOMATED CLEARING HOUSE), WIRE TRANSFERS, ELECTRONIC

VIRTUAL CURRENCIES, MOBILE ONLINE PAYMENTS TO FACILITATE THE

BIDS, OFFERS, PURCHASES, SALES AND SETTLEMENT OF SECURITIES

INCLUDING, BUT NOT LIMITED TO EQUITIES, DEBT INSTRUMENTS, MONEY

MARKET FUNDS, MUTUAL FUNDS AND DIGITAL SECURITIES” for registration

on the principal register.

       16.     TriPoint owns common law rights to the trademarks set forth in

paragraphs 7-15 through TriPoint’s extensive and continuous use of those marks in New

York and other States in the United States (the “Common Law Marks,” and together with

the registered trademark set out in paragraph 7, the “TriPoint Marks”).



                                            6
      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 7 of 15



       17.     Based on the extensive use of the TriPoint Marks in connection with

TriPoint Global’s services, the TriPoint Marks have taken on a secondary meaning

among consumers as marks unique to and associated with the TriPoint Companies.

       18.     The TriPoint Marks, including, but not limited to the BANQ trademark,

are valuable business and marketing assets of the TriPoint Companies, as they indicate to

consumers the source of the high-quality services originating only from the TriPoint

Companies.

       19.     The TriPoint Companies have expended substantial time, effort, and

money advertising, promoting, and marketing the TriPoint Marks throughout the United

States for years. As a result, the TriPoint Marks have become famous and distinctive.

       II.     Defendants’ Infringing Use of the TriPoint Marks

       20.     Defendant Prime operates a website located at the URL

www.primetrust.com (the “Prime Website”). The Prime Website domain name is

registered with GoDaddy.com, LLC (a true and correct copy of the registrar data for the

Prime Website is attached hereto as “Exhibit D”).

       21.     According the Prime Website, “Prime is the technology-driven financial

institution that provides financial infrastructure solutions for the digital economy.”

       22.     Defendant Banq operates a website located at the URL www.banq.com

(the “Banq.com Website”). The Banq.com Website domain name is registered with

GoDaddy.com, LLC (a true and correct copy of the registrar data for the Banq.com

Website is attached hereto as “Exhibit E).




                                              7
      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 8 of 15



       23.     According to the Banq.com Website, Banq is a mobile banking application

created by a group of alleged financial technology experts, which provides mobile

banking, trust, crypto and other financial services.

       24.     On July 10, 2019, Defendant Prime applied to register the Banq mobile

banking application with Apple, Inc. creating additional confusion with the BANQ

trademark. In addition, on August 27, 2019 Defendant Prime published the Banq

mobile banking application with Google LLC’s Google Play.

       25.     On September 10, 2019, Defendant Banq applied for the mark Banq in

block letters, Serial No. 88611861, based on a claim of “intent to use” in IC 36, for use

in, among other things “CRYPTOCURRENCY PAYMENT PROCESSING;

ELECTRONIC TRANSFER OF MONEY; MERCHANT SERVICES, NAMELY,

PAYMENT TRANSACTION PROCESSING SERVICES; FINANCIAL

TRANSACTION SERVICES, NAMELY, PROVIDING SECURE COMMERCIAL

TRANSACTIONS AND PAYMENT OPTIONS; FINANCIAL TRANSACTION

SERVICES, NAMELY, PROVIDING SECURE COMMERCIAL TRANSACTIONS

AND PAYMENT OPTIONS USING A MOBILE DEVICE AT A POINT OF SALE;

ONLINE BANKING; ONLINE BANKING SERVICES ACCESSIBLE BY MEANS OF

DOWNLOADABLE MOBILE APPLICATIONS; PROVIDING ELECTRONIC

PROCESSING OF ELECTRONIC FUNDS TRANSFER, ACH, CREDIT CARD,

DEBIT CARD, ELECTRONIC CHECK AND ELECTRONIC PAYMENTS;

PROVIDING AN INTERNET WEBSITE PORTAL IN THE FIELD OF FINANCIAL

TRANSACTION AND PAYMENT PROCESSING SERVICES.”




                                              8
      Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 9 of 15



       26.     On September 24, 2019, Defendant Banq also applied for the mark Banq

in block letters, Serial No. 88628061, based on a claim of use in commerce since July 10,

2019, in IC 9, for use in, among other things “DOWNLOADABLE MOBILE

APPLICATIONS FOR ENABLING THE ELECTRONIC TRANSFER OF MONEY

BETWEEN USERS, PROCESSING OF ELECTRONIC FUNDS TRANSFERS AND

PAYMENTS MADE VIA ACH (AUTOMATED CLEARING HOUSE), CREDIT

CARD, DEBIT CARD, ELECTRONIC CHECK AND ELECTRONIC, VIRTUAL

CURRENCIES, MOBILE AND/OR ONLINE PAYMENTS.” (The marks represented in

Serial Nos. 88611861 and 88628061, both of which are pending formal review by the

USPTO, make up the Defendants’ Marks).

       27.     Defendant Banq, while at all times under the direction and control of

Individual Defendant Purcell, has purposefully associated its business – and Defendants’

Marks – with the BANQ trademark. Defendants have done so willfully and intentionally

in order to confuse and mislead the investing public into believing that the TriPoint

Companies and the BANQ trademark endorses, or is affiliated with the Defendants’

business.

       28.     In order to create such confusion, Defendants have co-opted TriPoint’s

BANQ trademark exactly and have systematically given the impression that Defendants’

use of www.banq.com and the Banq mark on Defendant Prime’s mobile application are

associated with the same industry that the TriPoint Companies function.

       29.     Upon information and belief, Defendants began to use the Banq mark in

connection with the operation of their business with full knowledge of the TriPoint

Companies’ rights in the BANQ trademark. Indeed, Defendants – and the world at large



                                             9
     Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 10 of 15



– have been on notice since TriPoint registered the BANQ trademark in 2014 that

TriPoint owns the mark and that the BANQ trademark identifies the source of the

TriPoint Companies’ high-quality services under the TriPoint Marks. TriPoint has also

used the BANQ trademark bearing the TM notice in commerce since September 2013.

       30.     Defendants’ unauthorized use of the BANQ trademark is likely to cause

confusion and deceive members of the public as to the true origin of Defendants’

products and services. This unauthorized use also irreparably injures TriPoint by

depriving TriPoint of the right to control the BANQ trademark and the quality of the

services with which this mark is associated.

       31.     TriPoint has no interest in associating the TriPoint Companies and the

BANQ trademark with the products or services provided by Defendants. Specifically,

TriPoint Global, which licenses the use of the BANQ trademark, is a broker-dealer

registered with FINRA and regulated by the U.S. Securities and Exchange Commission

(the “Commission”) while Defendants’ business is not.

       32.     Upon information and belief, the www.banq.com and

www.primetrust.com websites continue to be accessible to the public, and have been at

all relevant times, operated and controlled by Individual Defendant Purcell.

       33.     Defendants’ infringement of TriPoint’s rights in and to the BANQ

trademark have been and continues to be knowing, willful, and egregious and constitutes

an intentional and/or reckless disregard of TriPoint’s rights as registrant and owner of the

BANQ trademark.

       34.     As a corporate officer, Individual Defendant Purcell has been and is the

moving, active, and conscious force behind Defendants’ willfully infringing acts.



                                               10
        Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 11 of 15



Individual Defendant Purcell, at all relevant times, approved, authorized and/or directly

participated in the infringing acts stated herein.

                                      COUNT I
               Lanham Act Trademark Infringement, 15 U.S.C. § 1114, § 1116
                               (Against All Defendants)

         35.      TriPoint repeats and re-alleges the allegations contained in paragraphs 1-

34 as if fully set forth in this Count.

         36.      TriPoint is the owner of the federal trademark registration for the BANQ

trademark.

         37.      By its registration and extensive use and promotion of the federally

registered BANQ trademark, TriPoint has established a strong association in the public

mind between the BANQ trademark and the services offered by the TriPoint Companies,

specifically TriPoint Global.

         38.      Without authorization or consent, Defendants, through the conscious and

deliberate acts of Individual Defendant Purcell, has reproduced and/or copied the BANQ

trademark in connection with the offering for sale, distribution, and/or advertisement of

its goods or services as provided on Defendant Banq’s www.banq.com website,

including, but not limited to Defendant Prime’s mobile application on Apple and Google

Play.

         39.      Defendants’ above-mentioned conduct has caused or is likely to cause

confusion, mistake, or deception among relevant consumers, who have been deceived

into believing that Defendants’ goods and services under the Banq brand are connected

with, or sponsored or approved by the TriPoint Companies. Defendants’ conduct is to the

detriment of the TriPoint Companies’ reputation, goodwill and sales.



                                               11
     Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 12 of 15



        40.     Defendants’ unlawful acts constitutes trademark infringement in violation

of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

        41.     Upon information and belief, Defendants’ acts have been willful,

deliberate, and intended to benefit Defendants at TriPoint’s expense.

        42.     TriPoint has suffered, and will continue to suffer, damages as a result of

Defendants’ unlawful acts.

        43.     TriPoint has no adequate remedy at law to compensate it fully for the

damages caused by any continuing infringement of the BANQ trademark by Defendants,

unless the same is enjoined by this Court.

                                    COUNT II
                  Lanham Act Unfair Competition, 15 U.S.C. § 1125(a)
                              (Against All Defendants)

        44.     TriPoint repeats and re-alleges the allegations contained in paragraphs 1-

43 as if fully set forth in this Count.

        45.     By misappropriating, using, and/or attempting to register marks

confusingly similar to the federally registered BANQ trademark, Defendants, through the

conscious and deliberate acts of Individual Defendant Purcell, have misrepresented to the

relevant consuming public that TriPoint has endorsed, sponsored, and/or is affiliated with

Defendants and their goods and services under the Banq brand, thereby creating a

likelihood of confusion as to the source or sponsorship of Defendants’ advertising,

business, goods, and services.

        46.     Defendants’ unlawful conduct constitutes unfair competition and false

designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).



                                             12
     Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 13 of 15



        47.     Upon information and belief, Defendants’ acts have been willful,

deliberate, and intended to benefit Defendants at TriPoint’s expense.

        48.     TriPoint has suffered and will continue to suffer damages in an amount to

be determined at trial.

        49.     However, TriPoint has no adequate remedy at law to compensate it fully

for the damages caused by Defendants’ further infringement of the BANQ trademark,

unless future unlawful acts and infringement by Defendants is enjoined.

                                    COUNT III
                   Trademark Infringement and Unfair Competition
                                  New York Law
                              (Against All Defendants)

        50.     TriPoint repeats and re-alleges the allegations contained in paragraphs 1-

49 as if fully set forth in this Count.

        51.     Defendants’ unauthorized use and attempts to register marks confusingly

similar to the BANQ trademark and the Common Law Marks are likely to cause

confusion, mistake, or deception with the TriPoint Companies or its products and services

bearing the BANQ trademark, or result in the mistaken belief by consumers and others

that Defendants or their products or services under the Banq brand are sponsored,

approved or licensed by TriPoint, or otherwise connected to TriPoint.

        52.     Defendants’ unauthorized use of marks similar to the BANQ trademark

and the Common Law Marks constitutes trademark infringement and unfair competition

in violation of the laws of the state of New York, including, but limited to, N.Y. General

Business Law § 360-k and § 360-o.

        53.     Upon information and belief, Defendants’ activities have been willful,

intentional, or in reckless disregard of TriPoint’s rights.

                                              13
     Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 14 of 15



       54.     By reason of Defendants’ acts as alleged herein, TriPoint has, and will

continue to suffer damages and injury to its business and reputation, and may sustain

serious losses of revenue and profits. TriPoint has already suffered monetary damages in

an undetermined amount.

       55.     Defendants’ aforementioned conduct are greatly and irreparably damaging

to TriPoint and will continue to damage TriPoint unless Defendants’ conduct is enjoined

by this Court. TriPoint is without an adequate remedy at law.

                             RESERVATION OF RIGHTS

       The above allegations and claims are based upon information known to TriPoint,

and/or TriPoint’s information and belief at this time. TriPoint’s discovery and

investigation in this action is continuing and TriPoint reserves its right to supplement

and/or amend such allegations and claims.

                           DEMAND FOR TRIAL BY JURY

       TriPoint respectfully requests that this matter be heard before a jury.

                                DEMAND FOR RELIEF

       WHEREFORE, Plaintiff TriPoint Holdings, LLC respectfully requests that this

Court enter a judgment in favor of Plaintiff and against Defendants:

       a.      For injunctive relief;

       b.      For actual damages in an amount to be proven at trial;

       c.      For punitive damages as provided by law;

       d.      For statutory damages as provided by law;

       e.      Requiring Defendants to deliver for destruction all products and any other

materials of an infringing nature in Defendants’ possession or control;



                                             14
     Case 1:19-cv-11055-DLC Document 1 Filed 12/02/19 Page 15 of 15



       f.      Requiring Defendants to file with this Court and serve on TriPoint a sworn

to written report setting forth in detail the manner and form in which Defendants

complied with the terms of any injunction ordered by this Court, in accordance with 15

U.S.C. § 1116(a).

       g.      For attorneys fees’ and court costs; and

       h.      For such other relief as this Court may deem just and proper.

DATED:         December 2, 2019
               Coral Gables, Florida

                                       Respectfully Submitted,

                                       HUNTER TAUBMAN FISCHER & LI LLC


                                       /s/ Jenny Johnson-Sardella
                                       Mark David Hunter, Esquire
                                       New York Bar No. 4017331
                                       Jenny Johnson-Sardella, Esquire
                                       New York Bar No. 4225850
                                       2 Alhambra Plaza, Suite 650
                                       Coral Gables, Florida 33134
                                       Telephone:     (305) 629-1180
                                       Facsimile:     (305) 629-8099
                                       E-Mail:        mhunter@htflawyers.com
                                                      jsardella@htflawyers.com




                                            15
